—Order, Supreme Court, New York County (Edward Greenfield, J.), entered January 24, 1992, which denied respondent’s motion for a stay of enforcement of judgment and a reopening of arbitration proceedings, unanimously affirmed, without costs.
Respondent claims that he is not a party to the collective bargaining agreement, the validity of which is not questioned. While a party may seek a judicial determination as to whether that party has agreed to arbitration (see, Sisters of St. John the Baptist v Geraghty Constructor, 67 NY2d 997, 998), the time to do so is before arbitration commences, and not on an application to confirm the third of three consecutive awards (see, Matter of Harris [East India Trading Co.], 16 Misc 2d 87, 89). Absent a timely motion to stay arbitration, the claim that an issue is not arbitrable is waived (see, Bayroff Corp. v Showplace Bowling Ctr., 187 AD2d 269).
We have considered the remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ross, JJ.